David Newbern, Justice, concurring. The Court’s opinion reaches the correct result because the claim against the estate was untimely and the Bank was not shown to have been at fault. The problem with the opinion is that it does not address a principal contention in this appeal, i.e., that Othar Harp’s guardian had no authority to remove the funds from the joint account so as to frustrate Ms. Brasel’s right of survivorship. The opinion simply says the guardian was gathering in the assets of Othar Harp’s estate, as if there were no issue whether he had the authority to, in effect, revoke the survivorship rights which Othar Harp had created in Ms. Brasel. The question is whether a guardian may, with no showing of a need on the part of the ward, effectively revoke decisions made by the ward before the ward became incompetent. A guardian of the estate of an incompetent person does not become the alter ego of the ward and has no authority to change an act by which the ward exercised personal discretion before becoming incompetent. Howard v. Imes, 90 So. 2d 818 (Ala. 1956); Drozinski v. Straub, 383 So. 2d 301 (Fla. 2nd App. 1980); Rozycke v. Sroka, 279 N.E.2d 155 (Ill. App. 1972). The foregoing rule, which this Court has not had an occasion to address, appears to be a general rule of guardianship law which operates in the absence of a statute to the contrary or fraud. Cf. Estate of Thompson v. Stroud, 539 S.W.2d 650 (Mo. App. 1976)(statute specifically permitted withdrawal of joint account funds by guardian); Cape Coral Bank v. Kinney, 321 So. 2d 597 (Fla. 2nd App. 1975)(allegation of fraud perpetrated by joint tenant against incompetent person). The opinion in the case we decide today could be, but should not be, interpreted as allowing a guardian to change decisions made by the ward before the ward became incompetent under the guise of gathering in the assets of the ward’s estate. That could produce a patently unfair result, especially in a situation where the guardian is an heir or beneficiary of the ward’s estate. It could produce a result which is directly contrary to the legitimate intention of the ward reached at a time when the ward had undoubted capacity to act. Had there been a timely claim against the estate, perhaps joined with a claim against the guardian, the result might well have been different. In this case we should do no more than point out that no claim is made against the guardian, the claim against the estate was untimely, and the claim against the Bank lacked merit. Holt, C.J., and Dudley, J. join in this concurrence.